Title: From Thomas Jefferson to George Jefferson, 3 February 1802
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Feb. 3. 1802.
          
          Doctor Currie informs me he put into your hands all the papers in David Ross’s case which had been confided to him. I will pray you to send them on to me by [post?].—the money which was lodged with you for Borduron, will not be called for he having been paid through another channel. it will stand therefore to my general credit, and what you recieved for mr Short I shall exchange with mr Barnes for money here, except a fee out of it for mr Wickam whom I employ in a suit for mr Short and shall immediately desire him to call on you for his fee. Mr. Newton of Norfolk has undertaken to order 4. barrels of Hughes’s crab cyder, double cased, to be forwarded to you, to be sent on to Monticello. be so good as to send them by the first boats, with 6. gross of the best corks, and 2. gross of bottles, as we have some bottles there.—the season for buying hams is now approaching. I must sollicit you to buy me an hundred & fifty of the best, that is to say small, fat & well cured. mr Macon’s proved so good that I shall be very glad to have all his included in the number. no shoulders to be among them, but hams alone. be so good as to forward them here to mr Barnes as you receive them.  accept assurances of my affectionate attachment
          
            Th: Jefferson
          
        